
	
		I
		112th CONGRESS
		2d Session
		H. R. 5567
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 4605 Tutu Park Mall in St. Thomas, United States Virgin
		  Islands, as the Kenneth Leslie Harmon Post
		  Office.
	
	
		1.Kenneth Leslie Harmon Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 4605 Tutu Park Mall in St. Thomas, United States Virgin
			 Islands, shall be known and designated as the Kenneth Leslie Harmon Post
			 Office.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Kenneth Leslie Harmon Post Office.
			
